UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                                                             ORDER
            -against-
                                                          19 Cr. 27 (PGG)
DARIUS DAVIS,

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

       It is hereby ORDERED that the Defendant's sentencing, previously scheduled for

January 20, 2020, will now take place on April 28, 2020 at 4:00 p.m. in Courtroom 705

of the Thurgood Marshall Courthouse, 40 Foley Square, New York, New York. Any

submissions on behalf of the Defendant are now due by April 7, 2020. The

Government's submission is now due by April 14, 2020.

Dated: New York, New York
       January °,2020
                                           SO ORDERED.




                                           United States District Judge
